UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22801 Franklin ETF Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 8/31/14 Item 1. Schedule of Investments. Franklin ETF Trust Statement of Investments, August 31, 2014 (unaudited) Franklin Short Duration U.S. Government ETF Principal Amount Value U.S. Government and Agency Securities 44.1% Dragon 2012 LLC, U.S. Government Guaranteed, 1.972%, 3/12/24 $ $ a Federal Agricultural Mortgage Corp. Guaranteed Trust 07-1, 144A, 5.125%, 4/19/17 Federal Farm Credit Banks, 5.125%, 8/25/16 FHLB, 3.125%, 3/11/16 FHLB, 5.375%, 5/18/16 FHLMC, 0.50%, 5/13/16 FHLMC, 0.75%, 1/12/18 FHLMC, 2.00%, 8/25/16 FHLMC, 5.00%, 4/18/17 FHLMC, 5.25%, 4/18/16 Financing Corp. FICO, Strip, 11/02/18 - 9/26/19 FNMA, 0.375%, 7/05/16 FNMA, 0.875%, 2/08/18 FNMA, 1.875%, 9/18/18 FNMA, 5.00%, 2/13/17 FNMA, 7.125%, 1/15/30 Overseas Private Investment Corp., Strip, 11/15/20 TVA, 5.50%, 7/18/17 U.S. Treasury Note, 1.00%, 8/31/16 1.50%, 6/30/16 - 7/31/16 b Index Linked, 0.125%, 4/15/16 b Index Linked, 0.125%, 4/15/17 b Index Linked, 2.375%, 1/15/17 Ukraine Government Agency for International Development Bonds, 1.844%, 5/16/19 Total U.S. Government and Agency Securities (Cost $12,211,489) Mortgage-Backed Securities 61.6% c Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 21.0% FHLMC, 1.936%, 4/01/37 FHLMC, 1.972%, 3/01/35 FHLMC, 2.079%, 8/01/34 FHLMC, 2.10%, 8/01/33 FHLMC, 2.155%, 4/01/28 FHLMC, 2.185%, 4/01/36 FHLMC, 2.285%, 1/01/38 FHLMC, 2.312%, 1/01/36 FHLMC, 2.346%, 9/01/36 FHLMC, 2.35%, 10/01/33 FHLMC, 2.367%, 1/01/35 FHLMC, 2.367%, 6/01/37 FHLMC, 2.375%, 11/01/33  5/01/34 FHLMC, 2.381%, 12/01/36 FHLMC, 2.421%, 4/01/37 FHLMC, 2.438%, 1/01/36 FHLMC, 2.445%, 3/01/35 FHLMC, 2.446%, 1/01/36 FHLMC, 2.447%, 6/01/41 FHLMC, 2.456%, 9/01/35 FHLMC, 2.534%, 11/01/33 FHLMC, 4.965%, 7/01/34 FHLMC, 5.045%, 9/01/34 FHLMC, 5.064%, 7/01/34 c Federal National Mortgage Association (FNMA) Adjustable Rate 34.0% FNMA, 1.818%, 6/01/35 FNMA, 1.885%, 2/01/33 FNMA, 1.916%, 3/01/35 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin ETF Trust Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin Short Duration U.S. Government ETF Principal Amount Value Mortgage-Backed Securities (continued) c Federal National Mortgage Association (FNMA) Adjustable Rate (continued) FNMA, 1.945%, 11/01/35 $ 118,792 $ 125,476 FNMA, 1.988%, 9/01/35 222,058 234,074 FNMA, 2.086%, 7/01/35 611,104 652,739 FNMA, 2.158%, 2/01/35 236,507 255,315 FNMA, 2.171%, 12/01/33 376,084 401,120 FNMA, 2.206%, 8/01/36 400,360 428,054 FNMA, 2.21%, 3/01/35 615,136 655,043 FNMA, 2.227%, 7/01/35 451,198 479,521 FNMA, 2.254%, 9/01/35 265,546 282,349 FNMA, 2.26%, 1/01/38 766,494 823,290 FNMA, 2.261%, 4/01/40 141,959 151,990 FNMA, 2.28%, 3/01/36 245,746 261,625 FNMA, 2.31%, 9/01/35 370,454 393,874 FNMA, 2.355%, 6/01/35 168,442 178,840 FNMA, 2.361%, 8/01/39 35,229 37,595 FNMA, 2.369%, 4/01/34 222,853 237,980 FNMA, 2.37%, 9/01/35 277,306 297,806 FNMA, 2.375%, 10/01/33 374,688 399,915 FNMA, 2.375%, 3/01/35 305,795 329,580 FNMA, 2.455%, 5/01/35 538,894 578,030 FNMA, 2.462%, 1/01/37 189,306 203,499 FNMA, 2.477%, 9/01/36 219,083 234,054 FNMA, 2.533%, 8/01/37 266,999 287,454 FNMA, 2.951%, 3/01/36 89,239 95,410 FNMA, 4.538%, 9/01/37 3,113 3,352 FNMA, 5.135%, 11/01/34 67,223 71,564 9,394,574 Federal National Mortgage Association (FNMA) Fixed Rate 4.0% d FNMA, 3.00%, 9/15/29 350,000 362,874 d FNMA, 3.50%, 9/15/29 350,000 369,669 d FNMA, 3.50%, 9/15/44 350,000 360,352 1,092,895 Government National Mortgage Association (GNMA) Fixed Rate 2.6% d GNMA II, 3.50%, 9/15/44 675,000 701,868 Total Mortgage-Backed Securities (Cost $16,769,951) 16,966,567 Total Investments before Short Term Investments (Cost $28,981,440) 29,091,355 Shares Short Term Investments (Cost $55,154) 0.2% Money Market Funds 0.2% e,f Institutional Fiduciary Trust Money Market Portfolio 55,154 55,154 Total Investments (Cost $29,036,594) 105.9% 29,146,509 TBA Sale Commitments ( ) % (594,241 ) Other Assets, less Liabilities ( ) % (1,034,598 ) Net Assets 100.0% $ 27,517,670 Principal Amount TBA Sale Commitments (Proceeds $590,487) Government National Mortgage Association (GNMA) Fixed Rate (2.2)% g GNMA II, 3.00%, 9/15/44 $ (586,000 ) (594,241 ) Franklin ETF Trust Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin Short Duration U.S. Government ETF a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Funds Board of Trustees. At August 31, 2014, the value of this security was $304,268, representing 1.11% of net assets. b Principal amount of security is adjusted for inflation. c The coupon rate shown represents the rate at period end. d A portion or all of the security purchased on a to-be-announced (TBA) basis. e The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. f Non-income producing. g Security sold on a TBA basis resulting in a short position. As such, the Fund is not subject to the deposit requirement or fees and expenses associated with short sale transactions. At August 31, 2014, the Fund had the following financial futures contracts outstanding. See Note 3. Financial Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts U.S. Treasury 5 Yr. Note Short 8 $ 12/31/14 $  $ ) U.S. Treasury 10 Yr. Note Short 9 12/19/14  U.S. Treasury Long Bond Short 6 12/19/14  Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ABBREVIATIONS Selected Portfolio FHLB  Federal Home Loan Bank FICO  Financing Corp. TVA  Tennessee Valley Authority Franklin ETF Trust Notes to Statement of Investments (unaudited) Franklin Short Duration U.S. Government ETF 1. ORGANIZATION Franklin ETF Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one fund , the Franklin Short Duration U.S. Government ETF (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Fund is an exchange traded fund (ETF) and is actively managed, thus it is not designed to track an index. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has the responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Investments in open-end mutual funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. The Fund entered into exchange traded financial futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At August 31, 2014, the cost of investments and net unrealized appreciation (depreciation), for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized (depreciation) ) Net unrealized appreciation (depreciation) $ 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial securities, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of August 31, 2014 in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: U.S. Government and Agency Securities $ - $ 12,124,788 $ - $ 12,124,788 Mortgage-Backed Securities - 16,966,567 - 16,966,567 Short Term Investments 55,154 - - 55,154 Total Investments in Securities $ 55,154 $ 29,091,355 $ - $ 29,146,509 Other Financial Instruments Financial Futures Contracts $ 947 $ - $ - $ 947 Liabilities: Other Financial Instruments Financial Futures Contracts $ 648 $ - $ - $ 648 TBA Sale Commitments - 594,241 - 594,241 Total Other Financial Instruments $ 648 $ 594,241 $ - $ 594,889 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. 8. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN ETF TRUST By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 24, 2014 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date October 24, 2014
